IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. 1087-03


EX PARTE ROBBIE GOODMAN, Appellant



FROM THE TWELFTH COURT OF APPEALS
CHEROKEE COUNTY




		Keller, P.J., filed a concurring opinion.

CONCURRING OPINION

 
	I join the opinion of the Court except to the extent that it specifies a particular procedure for
protecting appellant from violation of his double jeopardy rights.  The State should be prohibited from
putting on evidence of a single theft that could have been proved under the original indictment.  But
jeopardy has not attached to the "the one constituent theft offense that most closely resembles" the one
plead (whatever that might mean) or any other particular theft that the State could have proved under the
indictment.  To suggest that the procedure mandated by the Court is the only proper procedure is contrary
to our on-or-about jurisprudence.
						KELLER, P.J.
DATE FILED: October 20, 2004
PUBLISH